Title: To James Madison from Samuel Huntington, 6 January 1810
From: Huntington, Samuel
To: Madison, James


Sir—Chillicothe Jany. 6th. 1809. [1810]
Agreably to the request of the General Assembly of the State of Ohio, I have the honor to transmit you a certified Copy of their resolution passed the 4th. instant, “on the subject of extinguishing the Indian title to lands within this State,” And am With great respect, Sir, your most obedt. Servt.
Saml Huntington
 
[Enclosure]
A Resolution on the Subject of extinguishing the Indian title, to lands within this State.
In General Assembly
Whereas, the North western quarter of this state, is inhabited by and subject to, the claims of certain Indian tribes; and while it remains so the settlement and improvement thereof, cannot be effected; and it being of great importance to the United States, as well as to this state that the lands in that part should be open for sale, settlement, and taxation as soon as may be; and in case of war, to be the more easily enabled to defend a coast bordering on the Territory of a Belligerent nation; to secure its local advantages to every part of the State; so far as possible; to avail the United States, and this state of the revenue which will gradually arise from the sale and taxation of that portion of its territory; and to make its jurisdiction and civil government, co-extensive with its geographical bounds. Therefore
Resolved by the General assembly of the State of Ohio, that our senators in Congress be instructed and our representative requested; to use their endeavours to procure by treaty; the extinguishment of the Indian title to the lands within the limits of this state.
Resolved that his excellency the Governor of this State be requested to forward a copy of the foregoing Resolution to each of our senators and representative in Congress, and also a copy to the President of the United States.

Edward Tiffen Speaker of the
House of Representatives
Duncan McArthur Speaker of the Senate
January 4th. 1810

